        Case 3:18-cv-00023-SDD-EWD Document 173              11/26/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


ATCHAFALAYA                                                     CIVIL ACTION
BASINKEEPER, ET AL.


VERSUS                                                          NO. 18-23-SDD-EWD


UNITED STATES ARMY
CORPS OF ENGINEERS

                             RESPONSE OF NO OPPOSITION

       Defendant, the United States Army Corps of Engineers (Corps), responds to Plaintiffs’

Motion for Extension of Page Limits (R. Doc. 172) by notifying the Court that it does not

oppose Plaintiffs’ request to exceed the page limit.

                                            UNITED STATES OF AMERICA, by

                                            BRANDON J. FREMIN
                                            UNITED STATES ATTORNEY

                                            /s/ Ellen Miletello Kinney
                                            Ellen Miletello Kinney, LBN 34679
                                            Assistant United States Attorney
                                            777 Florida Street, Suite 208
                                            Baton Rouge, Louisiana 70801
                                            Telephone: (225) 389-0443
                                            Fax: (225) 389-0561
                                            E-mail: ellen.kinney@usdoj.gov
        Case 3:18-cv-00023-SDD-EWD Document 173                    11/26/18 Page 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on November 26, 2018, a copy of the above Response was filed electronically with the
Clerk of Court for the Middle District of Louisiana using the Court’s CM/ECF system. A copy of this
Response was contemporaneously served on counsel for all parties by electronic means and notice of
this filing will be sent to all parties by operation of the Court’s electronic filing system.

                                      /s/ Ellen Miletello Kinney
                                      Ellen Miletello Kinney
                                      Assistant U.S. Attorney




                                                 2
